                       UNITED STATES BANKRUPTCY COURT FOR THE
                       MIDDLE DISTRICT OF TENNESSEE AT NASHVILLE

In re:
                                                                  Case No. 3:20-bk-03561
LIVINGSCAPES, LLC,                                                Chapter 11
                                                                  Judge Harrison
              Debtor.
                                                                         ORIGINAL CHAPTER 11 PLAN




                                      TABLE OF CONTENTS
I.       INTRODUCTION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
II.      CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS . . . . . 2
         A.   General Overview . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
         B.   Unclassified Claims . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
              1.      Administrative Expenses . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
              2.      Priority Tax Claims . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
         C.   Classified Claims and Interests . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
              1.      Classes of Secured Claims . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
              2.      Classes of Priority Unsecured Claims . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
              3.      Class of General Unsecured Claims . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
              4.      Class(es) of Interest Holders . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
         D.   Means of Performing the Plan . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
              1.      Funding for the Plan . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
              2.      Post-Confirmation Management . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
              3.      Disbursing Agent . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
III.     TREATMENT OF MISCELLANEOUS ITEMS . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
         A.   Executory Contracts and Unexpired Leases . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
              1.      Assumptions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
              2.      Rejections . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
         B.   Changes in Rates Subject to Regulatory Commission Approval . . . . . . . . . . . . . 6
         C.   Retention of Jurisdiction . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
IV.      EFFECT OF CONFIRMATION OF PLAN . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
         A.   Discharge . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
         B.   Revesting of Property in the Debtor . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
         C.   Modification of Plan . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
         D.   Post-Confirmation Status Report . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
         E.   Quarterly Fees . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
         F.   Post-Confirmation Conversion/Dismissal . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
         G.   Final Decree . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8



                                                                  1



Case 3:20-bk-03561               Doc 73       Filed 08/20/21 Entered 08/20/21 16:48:28                                 Desc Main
                                             Document      Page 1 of 14
                                                I.

                                       INTRODUCTION

       Livingscapes, LLC. is the Debtor in a Chapter 11 bankruptcy case. On July 29, 2020,
Debtor commenced a voluntary bankruptcy case by filing a Chapter 11 petition under the United
States Bankruptcy Code (“Bankruptcy Code”), 11 U.S.C. § 101 et seq. This document is the
Chapter 11 Plan (“Plan”) proposed by the Debtor (“Plan Proponent”). Sent to you in the same
envelope as this document is the Disclosure Statement which has been approved by the Court,
and which is provided to help you understand the Plan.
       This is a reorganization plan. In other words, the Proponent seeks to accomplish
payments under the Plan by using Debtor’s income. The Effective Date of the proposed Plan is
45 days after confirmation.
                                                II.

        CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

A.     General Overview

       As required by the Bankruptcy Code, the Plan classifies claims and interests in various

classes according to their right to priority of payments as provided in the Bankruptcy Code. The

Plan states whether each class of claims or interests is impaired or unimpaired. The Plan

provides the treatment each class will receive under the Plan.

B.     Unclassified Claims

       Certain types of claims are not placed into voting classes; instead they are unclassified.

They are not considered impaired and they do not vote on the Plan because they are

automatically entitled to specific treatment provided for them in the Bankruptcy Code. As such,

the Proponent has not placed the following claims in a class. The treatment of these claims is

provided below.

                                                 2



Case 3:20-bk-03561       Doc 73    Filed 08/20/21 Entered 08/20/21 16:48:28             Desc Main
                                  Document      Page 2 of 14
       1.      Administrative Expenses

       Administrative expenses are claims for costs or expenses of administering the Debtor’s

Chapter 11 case which are allowed under Code Section 507(a)(1). The Code requires that all

administrative claims be paid on the Effective Date of the Plan, unless a particular claimant

agrees to a different treatment.

       There are no administrative claims under the plan except for any quarterly fees owed by
the Debtors that may become due between now and the confirmation of the case. If the Debtor is
able confirm the plan in the third quarter of 2021, then the Debtor estimates that two more
quarterly fees will become due before the case can be confirmed and close. Additionally there
may be unpaid attorney’s fees for Steven L. Lefkovitz, Counsel for the Debtor-in-possession,
which are subject to the approval of the Court. These fees would not likely be due on the
effective date and Counsel for the Debtor may agree to defer payments in a mutually agreed
upon payment plan.


       2.      Priority Tax Claims

       Priority tax claims are certain unsecured income, employment and other taxes described

by Code Section 507(a)(8). The Code requires that each holder of such a 507(a)(8) priority tax

claim receive the present value of such claim in deferred cash payments, over a period not

exceeding five years form the date of the Order of Relief entered in this case.




                                                 3



Case 3:20-bk-03561       Doc 73     Filed 08/20/21 Entered 08/20/21 16:48:28           Desc Main
                                   Document      Page 3 of 14
             Description                  Amount                           Treatment
                                           Owed
                                                        Pymt interval              = One Lump Sum
 Name = Tennessee Department of         $1,866.69
                                                                                    Pmt
Revenue                                                 Pymt amt/interval          = $1,866.69
                                                        Begin date                 = Lump sum payment
 Type of tax = Estimated F&E &                                                     on the 1st day of the
                                                       
       Business Tax                                                                month following the
                                                                                   Effective Date
 Tax years = 2019
                                                       
                                                        End date                   = Same as begin date
                                                        Interest Rate %            = 0%
                                                        Total Payout Amount        = $1,866.69



             Description                  Amount                           Treatment
                                           Owed
                                                        Pymt interval              = One Lump Sum
 Name = Tennessee Department of         $1,815.97
                                                                                    Pmt
Revenue                                                 Pymt amt/interval          = $1,815.97
                                                        Begin date                 = Lump sum payment
 Type of tax = Estimated F&E &                                                     on the 1st day of the
                                                       
       Business Tax                                                                month following the
                                                                                   Effective Date
 Tax years = 2020
                                                       
                                                        End date                   = Same as begin date
                                                        Interest Rate %            = 0%
                                                        Total Payout Amount        = $1,815.97


C.     Classified Claims and Interests

       1.      Classes of Secured Claims

       Secured claims are claims secured by liens on property of the estate. The following chart

lists all classes containing Debtor’s secured pre-petition claims and their treatment under

this Plan:


                                                 4



Case 3:20-bk-03561         Doc 73    Filed 08/20/21 Entered 08/20/21 16:48:28           Desc Main
                                    Document      Page 4 of 14
CLASS         DESCRIPTION                INSIDERS       IMPAIRED                       TREATMENT
  #                                       (Y/N)           (Y/N)

        Secured claim of:                                             Pymt interval = Monthly
 3-A                                        N              Y
          Name = Stearns Bank
          Collateral description =                                   Pymt              = $129.07
           2004 Izuzu NPR                                              amt/interval
          Collateral value =
                                                                      Begin date        = 1st day of the month
           $8,000.00
          Priority of security int. =                                                   following Effective Date
           First
          Principal Owed =
           $8,000.00                                                  End date          = 60 Months
          Allowed secured claim
           amount =
                                                                      Interest rate     = 3.25
           $7,139.06
                                                                      Treatment of      = Retained until
          Total unsecured split
           claim balance =                                             Lien              completion of plan
           $0.00                                                                         payments. Upon receipt of
                                                                                         the final plan payment the
                                                                                         lien shall be released.




                                                    5



Case 3:20-bk-03561       Doc 73      Filed 08/20/21 Entered 08/20/21 16:48:28                 Desc Main
                                    Document      Page 5 of 14
        Secured claim of:                                      Pymt interval   = Monthly
  3-B                                     N          Y
          Name = John Deere &
           Company                                             Pymt            = $158.36
          Collateral description =                             amt/interval
           323 Compact Track
                                                               Begin date      = 1st day of the month
           Loader
          Collateral value =                                                   following Effective
           $9,000.00                                                            Date
          Principal Owed =
           $8,758.90
          Allowed secured claim                               End date        = 60 Months
           amount =
           $8,758.90
                                                               Interest rate   = 3.25
           Total unsecured split
           claim balance =                                     Treatment of    = Retained until
           $0.00                                                Lien            completion of plan
                                                                                payments. Upon receipt
                                                                                of the final plan
                                                                                payment the lien shall
                                                                                be released.




                                              6



Case 3:20-bk-03561      Doc 73      Filed 08/20/21 Entered 08/20/21 16:48:28      Desc Main
                                   Document      Page 6 of 14
        Secured claim of:                                       Pymt interval   = Monthly
  3-C                                      N          Y
          Name = Synovus Bank
          Collateral description =                             Pymt            = $199.17
           Blanket Lien                                          amt/interval
          Collateral value =
                                                                Begin date      = 1st day of the month
           $55,967.04
          Priority of security int. =                                           following Effective
           First                                                                 Date
          Principal Owed =
           $11,017.07
          Allowed secured claim                                End date        = 60 Months
           amount =
           $11,017.07
                                                                Interest rate   = 3.25
           Total unsecured split
           claim balance =                                      Treatment of    = Retained until
           $0.00                                                 Lien            completion of plan
                                                                                 payments. Upon receipt
                                                                                 of the final plan
                                                                                 payment the lien shall
                                                                                 be released.




                                               7



Case 3:20-bk-03561       Doc 73      Filed 08/20/21 Entered 08/20/21 16:48:28      Desc Main
                                    Document      Page 7 of 14
             Secured claim of:                                         Pymt interval   = Monthly
  3-D                                           N          Y
               Name = US Small
                Business Administration                                Pymt            = $812.70
               Collateral description =                                amt/interval
                Blanket Lien
                                                                       Begin date      = 1st day of the month
               Collateral value =
                $44,950                                                                 following Effective
               Priority of security int. =                                             Date
                Second
               Principal Owed =
                $44,950                                                End date        = 60 Months
               Allowed secured claim
                amount =
                $125,804.56                                            Interest rate   = 3.25
                Total unsecured split                                  Treatment of    = Retained until
                claim balance =                                         Lien            completion of plan
                $80,854.56
                                                                                        payments. Upon receipt
                                                                                        of the final plan
                                                                                        payment the lien shall
                                                                                        be released.




        2.         Classes of Other Priority Unsecured Claims

        Certain priority claims that are referred to in Code Sections 507(a)(3), (4), (5), (6), and
(7) are required to be placed in classes. These types of claims are entitled to priority treatment as
follows: the Code requires that each holder of such a claim receive cash on the Effective Date
equal to the allowed amount of such claim. However, a class of unsecured priority claim holders



                                                    8



Case 3:20-bk-03561            Doc 73      Filed 08/20/21 Entered 08/20/21 16:48:28        Desc Main
                                         Document      Page 8 of 14
may vote to accept deferred cash payments of a value, as of the Effective Date, equal to the
allowed amount of such claims.

        There are no other priority unsecured claims.



        3.       Class of General Unsecured Claims
        General unsecured claims are unsecured claims not entitled to priority under Code
Section 507(a). The following chart identifies this Plan’s treatment of the class containing all of

Debtor’s general unsecured claims:


 CLASS#             DESCRIPTION             IMPAIRED                     TREATMENT
                                               (Y/N)
             General unsecured claims      Y, Claims in      Pymt interval            = Monthly
    4                                      this class are    Pymt amt/interval        = $1,500.00
              Total amount of claims =      entitled to     Begin date               = 1st day of
                     $3,597,133.51          vote on the                                the month
                                               plan.                                   following
                                                                                       Effective Date

                                                             End date                 = 5 years from
                                                                                       Effective Date
                                                             Interest rate            = 0.00%
                                                             Total payout             = $90,000.00

*The claims of Cassie Burton and Milessa Thomas are contingent, unliquidated, and disputed,
and the Debtor intends to object to these claims.

        Monthly payments shall be made on a pro rata basis based on the value of each unsecured

claim. Any plan payments returned to the Debtor by unsecured creditors shall become property

of the reorganized Debtor.

        4.       Class(es) of Interest Holders
        Interest holders are the parties who hold ownership interest (i.e., equity interest) in the
Debtor. If the Debtor is a corporation, entities holding preferred or common stock in the
Debtor are interest holders. If the Debtor is a partnership, the interest holders include both
general and limited partners. If the Debtor is an individual, the Debtor is the interest holder.
                                                   9



Case 3:20-bk-03561         Doc 73    Filed 08/20/21 Entered 08/20/21 16:48:28              Desc Main
                                    Document      Page 9 of 14
       The following chart identifies this Plan’s treatment of the class of interest holders:

        CLASS #                DESCRIPTION                IMPAIRED                TREATMENT
                                                            (Y/N)
            5             Interest holders                     N               Will maintain all stock




D.     Means of Performing the Plan
       1.       Funding for the Plan
       The Plan will be funded by the following: Income from the continued operation of the
business.
       2.       Post-confirmation Management
       The Debtor shall be responsible for post-confirmation management.
       3.       Disbursing Agent
       Debtor shall act as the disbursing agent for the purpose of making all distributions
provided for under the Plan. The Disbursing Agent shall serve without bond and shall receive no
compensation for distribution services rendered and expenses incurred pursuant to the Plan.

                                                 III.

                        TREATMENT OF MISCELLANEOUS ITEMS

A.     Executory Contracts and Unexpired Leases
       a.       Assumptions
       The Debtor does not wish to assume any executory contracts.
       b.       Rejections
       On the Effective Date, the following executory contracts and unexpired leases will be
rejected:
       All executory contracts and leases not explicitly assumed above.
       The order confirming the Plan shall constitute an Order approving the rejection of the
lease or contract. If you are a party to a contract or lease to be rejected and you object to the
                                                  10



Case 3:20-bk-03561       Doc 73      Filed 08/20/21 Entered 08/20/21 16:48:28              Desc Main
                                    Document     Page 10 of 14
rejection of your contract or lease, you must file and serve your objection to the Plan within the
deadline for objecting to the confirmation of the Plan.
          THE BAR DATE FOR FILING A PROOF OF CLAIM OTHER THAN A
GOVERNMENTAL CLAIM WAS NOVEMBER 25, 2020, AND GOVERNMENTAL CLAIM
WAS FEBRUARY 23, 2021. Any claim based on the rejection of a contract or lease will be
barred unless the claim is made within thirty (30) days of the order confirming the Chapter 11
Plan.
B.        Changes in Rates Subject to Regulatory Commission Approval

          This Debtor is not subject to governmental regulatory commission approval of its rates.

C.        Retention of Jurisdiction.
          The Court shall retain jurisdiction for purposes of granting a discharge to Debtor,
determining any and all objections to the amounts of claims, applications for compensation and
expenses, to enforce the provisions of the Plan, to correct any defect, cure any omissions or
reconcile any inconsistency in the Plan, and to determine such other matters as may be provided
for in the Order of the Court confirming the Plan.


                                                  IV.

                                 MISCELLANEOUS PROVISIONS

     A . Conflict; Plan Controls.

     To the extent that any provisions of this Plan conflict with any of the terms or conditions of

     any note, security agreement, loan agreement, deed of trust or similar instrument, the

     provisions of this Plan shall control.

     B. Payments During Bankruptcy Applied First to Principal.

     To the extent that any Claimant treated under this Plan has, prior to the Effective Date of the


                                                   11



Case 3:20-bk-03561          Doc 73    Filed 08/20/21 Entered 08/20/21 16:48:28             Desc Main
                                     Document     Page 11 of 14
  Plan, received any payments from any source on any obligation treated in this Plan, any such

  payments shall be applied first to principal.

  C. Conflict; Plan Controls.

  To the extent that any provisions of this Plan conflict with any of the terms or conditions of

  any note, security agreement, loan agreement, deed of trust or similar instrument, the

  provisions of this Plan shall control.

  D. Prepayment of Plan Obligations.

  The Debtor shall be permitted without penalty to prepay any obligation under this Plan prior to

  the due date or maturity date of such obligation. There shall be no penalty for any such

  prepayment.

  E . Payments Due Only on Business Days.

  Whenever any payment or distribution to be made under the Plan shall be due on a day other

  than a business day, such payment or distribution shall instead be made, without interest, on

  the next business day.

  F. Cure Period.

  The Debtor shall be entitled to a fifteen (15) day grace period for all payment obligations

  arising pursuant to this Plan.


                                                  V.

                           EFFECT OF CONFIRMATION OF PLAN
   A. Discharge




                                                  12



Case 3:20-bk-03561         Doc 73    Filed 08/20/21 Entered 08/20/21 16:48:28           Desc Main
                                    Document     Page 12 of 14
       This Plan provides that on the date the case is confirmed, the Debtor shall be discharged

from any debt that arose before confirmation of the Plan to the extent specified in

§1141(d)(1)(A) of the Code, except that the Debtor shall not be discharged of any debt (i)

imposed by the Plan, (ii) of a kind specified in §1141(d)(6)(A), or (iii) of a kind specified in

§1141(d)(6)(B). After the confirmation date of the Plan creditors’ claims against the Debtor will

be limited to the debts described in the plan.

B.     Revesting of Property in the Debtor
       Except as provided elsewhere in the Plan, the confirmation of the Plan revests all of the
property of the estate in the Debtor.

C.     Modification of Plan
       The Proponent of the Plan may modify the Plan at any time before confirmation.

However, the Court may require a new disclosure statement and/or revoting on the Plan. The

Proponent of the Plan may also seek to modify the Plan at any time after confirmation only if (1)

the Plan has not been substantially consummated and (2) the Court authorizes the proposed

modifications after notice and a hearing.

D.     Post-Confirmation Status Report
       The Debtor shall furnish post-confirmation quarterly reports by the 15th of the month
following the end of the quarter. This obligation of the Debtor shall continue after the Final
Decree is entered in this matter until all Plan payments have been completed..
E.     Quarterly Fees
       Quarterly fees accruing under 28 U.S.C. § 1930(a)(6) to date of confirmation shall be
paid to the United States Trustee on or before the effective date of the plan. Quarterly fees
accruing under 28 U.S.C. § 1930(a)(6) after confirmation shall be paid to the United States
Trustee in accordance with 28 U.S.C. § 1930(a)(6) until entry of a final decree, or entry of an
order of dismissal or conversion to chapter 7.

                                                 13



Case 3:20-bk-03561       Doc 73    Filed 08/20/21 Entered 08/20/21 16:48:28               Desc Main
                                  Document     Page 13 of 14
F.      Post-Confirmation Conversion/Dismissal
        A creditor or party in interest may bring a motion to convert or dismiss the case under §
1112(b), after the Plan is confirmed, if there is a default in performing the Plan. If the Court
orders, the case converted to Chapter 7 after the Plan is confirmed, then all property that had
been property of the Chapter 11 estate, and that has not been disbursed pursuant to the Plan, will
revest in the Chapter 7, estate. The automatic stay will be reimposed upon the revested property,
but only to the extent that relief from stay was not previously authorized by the Court during this
case.
        The order confirming the Plan may also be revoked under very limited circumstances.
The Court may revoke the order if the order of confirmation was procured by fraud and if the
party in interest brings an adversary proceeding to revoke confirmation within 180 days after the
entry of the order of confirmation.
G.      Final Decree
        Once the estate has been fully administered as referred to in Bankruptcy Rule 3022, the
Plan Proponent, or other party as the Court shall designate in the Plan Confirmation Order, shall
file a motion with the Court to obtain a final decree to close the case.

Date: August 20, 2021


                                                      Respectfully submitted,

                                                      /s/ Steven L. Lefkovitz, No. 5953
                                                      STEVEN L. LEFKOVITZ
                                                      Counsel to the Debtor
                                                      618 Church Street, Suite 410
                                                      Nashville, TN 37219
                                                      Phone: (615) 256-8300
                                                      Fax: (615) 255-4516
                                                      Email: slefkovitz@lefkovitz.com




                                                 14



Case 3:20-bk-03561       Doc 73    Filed 08/20/21 Entered 08/20/21 16:48:28               Desc Main
                                  Document     Page 14 of 14
